241 S.W.3d 930 (2008)
Tommy YAN, Appellant
v.
Xing JIANG, Appellee.
No. 05-07-01028-CV.
Court of Appeals of Texas, Dallas.
January 2, 2008.
Tommy Yan, Plano, pro se.
Alberto Posada, Euless, for Appellee.
Before Justices FITZGERALD, LANG-MIERS, and MAZZANT.

OPINION NUNC PRO TUNC
PER CURIAM.
On August 6, 2007, appellant filed a notice of appeal in this case indicating he was appealing a final default judgment order of the trial court dated July 28, 2007. The clerk's record, however, reflects a motion for new trial was granted on September 26, 2007. Appellant did not respond to this Court's November 1, 2007 letter questioning our jurisdiction over the appeal.
Appellate courts have jurisdiction over final judgments and such interlocutory orders as the legislature deems appealable. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.2001); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.-El Paso 1997, no writ). An order granting new trial deprives an appellate court of jurisdiction over the appeal. See Boris v. Boris, 642 S.W.2d 855, 856 (Tex.App.-Fort Worth 1982, no writ).
Accordingly, we dismiss this appeal for want of jurisdiction.